Exhibit 10.1

SETTLEMENT AGREEMENT
 
This Settlement Agreement (this “Agreement”) is entered into by and among Bond
Laboratories, Inc., a Nevada corporation (“Buyer”), NDS Nutrition Products,
Inc., a Florida corporation (“Buyer Sub”), NDS Nutritional Products, Inc., a
Nebraska corporation (“Seller”), Cory Wiedel, an individual (“Wiedel”), Ryan
Zink, an individual (“Zink” and together with Wiedel, the “Shareholders”),
effective as of September 30, 2009 (the “Effective Date”).  The Buyer Parties
(as defined below) and the Seller Parties (as defined below), are referred to
collectively hereafter as the “Settling Parties”.
 
A.           The “Buyer Parties” shall mean Buyer and its subsidiaries
(including Buyer Sub) and other “affiliates” (for purposes of this Agreement,
“affiliate” shall have the meaning ascribed to it in Rule 501 of Regulation D
promulgated under the Securities Act of 1933, as amended),  and their respective
predecessors, successors, assigns, officers, directors, employees, affiliates,
shareholders, partners, agents and representatives.
 
B.           The “Seller Parties” shall mean Seller, the Shareholders, and their
respective heirs, predecessors, successors, assigns, officers, directors,
employees, affiliates, shareholders, partners, agents and representatives.
 
WHEREAS, Buyer, Seller and Shareholders are party to that certain Asset Purchase
Agreement, dated as of October 1, 2008, as amended by that certain First
Amendment to Asset Purchase Agreement, dated March 2, 2009 (the “Purchase
Agreement”), pursuant to which Buyer purchased from Seller the Acquired Assets
and assumed the Assumed Liabilities, as more particularly provided in the
Purchase Agreement (the “Acquisition”);
 
WHEREAS, (i) Buyer transferred to Buyer Sub its (A) rights, title and interest
in and to the Acquired Assets, and (B) liabilities and obligations under the
Assumed Liabilities, and (ii) Buyer Sub acquired and assumed, as appropriate,
the Acquired Assets and the Assumed Liabilities;
 
WHEREAS, a dispute exists among the Settling Parties concerning Buyer’s and
Seller’s respective performances under the Purchase Agreement and related
agreements, including payment of earn-out amounts pursuant to the terms of the
Purchase Agreement; and
 
WHEREAS, the Settling Parties all have agreed to resolve all of their
differences by settlement, as contemplated by the provisions of this Agreement.
 
NOW, THEREFORE, for valuable consideration, including the obligations, promises
and rights created herein, the Settling Parties agree to the foregoing and as
follows:

 
-1-

--------------------------------------------------------------------------------

 
 
1. Secured Promissory Note.  Buyer and Buyer Sub shall enter into a secured
promissory note in favor of Seller, dated as of the Effective Date, in
substantially the form as attached Exhibit A (the “Note”), which shall provide
as follows: (i) the Note shall be in the aggregate principal amount of
$621,775,01; (ii) the Note shall supersede and replace in its entirety each of
the following secured promissory notes: (A) that certain Secured Promissory Note
(Component Inventory), dated as of October 1, 2008, made by Buyer in favor of
Seller (the “Component Inventory Note”); (B) that certain Secured Promissory
Note (Fixed Assets), issued as of October 1, 2008 (the “Fixed Assets Note”),
made by Buyer in favor of Seller; and (C) that certain Secured Promissory Note
(Installment) dated as of October 1, 2008, made by Buyer in favor of Seller (the
“Installment Note” and together with the Component Inventory Note and the Fixed
Assets Note, the “Prior Notes”); and (iii) Buyer’s and Buyer Sub’s payment
obligation under the Note shall be secured by  Seller’s security interest in the
“Collateral”, as defined and described in that certain Security Agreement, dated
as of October 1, 2008, as amended pursuant to that certain Amendment No. 1 to
Security Agreement, dated as of the Effective Date, in substantially the form as
attached Exhibit B (such Security Agreement, as amended, the “Amended Security
Agreement”).  The Settling Parties expressly agree that upon execution and
issuance of the Note, the Prior Notes shall be null and void and shall cease to
be of further force or effect.
 
2. Amendment/Termination of Acquisition Agreements.  The Settling Parties herby
acknowledge and agree that upon execution of this Agreement: (i) the terms and
provisions of the Purchase Agreement, as amended by that certain Amendment No. 2
to Asset Purchase Agreement, dated as of the date hereof (the “Purchase
Agreement Amendment” and together with the Purchase Agreement, the “Amended
Purchase Agreement”), shall continue in full force and effect; (ii) the terms
and provisions of the Amended Security Agreement shall continue in full force
and effect; (iii) the Prior Notes shall be null and void and shall cease to be
of further force or effect; (iv) that certain Stock Rights and Restriction
Agreement, dated as of October 1, 2008 (the “Original Restriction Agreement”),
as amended by that certain Amendment No. 1 to Stock Rights and Restriction
Agreement, dated effective as of September 3, 2009, (the “Restriction Agreement
Amendment”, and together with the Original Restriction Agreement, the “Amended
Restriction Agreement”), shall continue in full force and effect; and (v) that
certain Supply, License and Transition Services Agreement, dated as of October
1, 2008 (the “Original Supply Agreement”), by and between Buyer and Complete
Nutrition Holdings, Inc., a Nebraska corporation (f/k/a “Complete Nutrition,
Inc.”) (“CNH”), as amended by that certain Amendment No. 1 to Supply, License
and Transition Services Agreement, dated as of the date hereof, by and among
Buyer, Buyer Sub and CNH in substantially the form as attached Exhibit C (the
“Supply Agreement Amendment”, and together with the Original Supply Agreement,
the “Supply Agreement”), shall continue in full force and effect.  For purposes
of clarity, each agreement not specifically referenced above, including, without
limitation, those certain Proprietary Information, Non-Competition and
Non-Solicitation Agreements between Buyer, on one hand, and each of Seller,
Wiedel and Zink, on the other hand, each dated as of October 1, 2008, shall
remain in full force and effect; provided, however, all agreements between the
Settling Parties shall in all respects be subject to the terms of that certain
Agreement, dated effective as of September 1, 2009, by and among Buyer, Buyer’s
Sub, Seller, Wiedel and Zink (the “Zink Agreement”) which sets forth the
Settling Parties’ agreements with respect to the matters specified therein,
including Zink’s ability to provide consulting or employment services on behalf
of CNH.
 
 
-2-

--------------------------------------------------------------------------------

 
 
3. Purchase of Seller Product Inventory; Prior Note Payment.  Prior to the
execution of this Agreement, Buyer shall make or cause to be made a cash payment
to Seller (via wire transfer of immediately available funds) in the amounts of
(a) $43,551.41, which amount represents all sums owed by Buyer to Seller as of
immediately prior to the execution of this Agreement for Product Inventory (as
defined in Section 1.6 of the Purchase Agreement) acquired from Seller pursuant
to Section 1.6 of the Purchase Agreement but not yet paid for by Buyer; and (b)
$44,007.51, which represents a partial payment of the $55,009.39 amount (the
“September 2009 Notes Payment”) owed by Buyer to Seller on September 1, 2009
pursuant to the Prior Notes.  The Buyer Parties and Seller Parties acknowledge
and agree that the remaining $11,001.88 of the September 2009 Notes Payment
shall be included as part of the principal amount of Note.
 
4. License of Rights to NDS Name.
 
(a)           License Grant.  Seller hereby acknowledges and agrees that Buyer
has been using derivations of the name “NDS Nutritional Products” in the conduct
of its business since October 1, 2008 as permitted pursuant to the terms of the
Amended Purchase Agreement.  Subject to the following sentence, as of the date
hereof, Seller hereby confirms and grants to Buyer (to the extent that Seller
has any applicable right, title and interest) a perpetual, exclusive,
royalty-free, worldwide, transferable, sublicensable license to use and
otherwise exploit the Marks and associated trade dress, logos and related
intellectual property (collectively, the “Intellectual Property”) in connection
with the business of Buyer and/or Buyer’s designee.  Seller may revoke the
foregoing license upon the occurrence, and during the continuance, of an  Event
of Default (as defined in the Note) under Section 4.1(a)(i), (ii), (v) and (vii)
of the Note; provided, however, that Seller shall allow Buyer and Buyer Sub to
continue to use the Marks for a period of up to thirty (30) days after delivery
of the notice of revocation solely to the extent necessary to allow Buyer Sub to
continue operation of its business while it phases out its use of the
Marks.  For purposes of this Agreement, “Marks” means the name “NDS Nutritional
Products” and all derivations thereof in which Seller might have any rights,
title and interest.
 
(b)           Assignment.  Immediately upon discharge in full of Buyer’s and
Buyer Sub’s obligations under the Note (or any replacement thereof or
substitution therefore) Seller and Buyer (or Buyer’s designee, as deemed
appropriate by Buyer), shall enter into an assignment, effective as of the
Effective Date, in substantially the form as attached Exhibit D (the
“Assignment”), pursuant to which Seller shall, among other things, transfer,
assign, deliver and convey to Buyer or Buyer’s designee, at no cost to Buyer or
Buyer’s designee, all of Seller’s rights, title and interest in and to the
Intellectual Property.  Seller covenants and agrees that it will use reasonable
best efforts to cooperate with Buyer or Buyer’s designee to accomplish this
transfer, assignment, delivery and conveyance (including effecting any required
name change filings with the Nebraska Secretary of State).

 
-3-

--------------------------------------------------------------------------------

 
 
5. Mutual Release.  In consideration of all of the terms and conditions of this
Agreement (including without limitation the mutual releases provided herein),
except as expressly provided below, the Buyer Parties hereby release the Seller
Parties, and the Seller Parties hereby release the Buyer Parties, from any and
all causes of action, actions, judgments, liens, damages, Losses (as defined in
the Amended Purchase Agreement), costs, claims, liabilities, expenses, and
demands whatsoever, whether known or unknown, suspected or unsuspected
(collectively, “Claims”), which they ever had, now have, or hereafter can, shall
or may have, for, upon or by reason of any act, omission, misrepresentation,
breach, transaction, practice, conduct, matter, cause, operation of law, effect,
or thing of any kind whatsoever, arising out of, or relating in any manner to
the relationship between the Buyer Parties and Seller Parties, including,
without limitation, any Claims arising out of or in any way related to the
Amended Purchase Agreement (including payments of any amounts due thereunder and
any Claims for indemnification thereunder); provided, however, it is expressly
agreed and understood that this Agreement does not release (a) any obligations
under this Agreement, (b) Buyer’s or Buyer Sub’s obligations under (i) the Note,
(ii) the Amended Security Agreement, (iii) the Supply Agreement, (iv) the
Amended Purchase Agreement to satisfy the Assumed Liabilities (as defined in the
Amended Purchase Agreement), (v) Sections 9.3(b)(v), 10.5 and 10.7 of the
Amended Purchase Agreement, (vi) the Amended Restriction Agreement, (vii) the
Zink Employment Agreement (as defined in the Amended Purchase Agreement) as
modified by the Zink Agreement, and (viii) that certain Assignment and
Assumption of Business Property Lease, dated October 1, 2008, by and between
Seller and Buyer, (c) Seller’s or the Shareholders’ obligations under (i) clause
(v) of Section 9.2(b) of the Amended Purchase Agreement, or (ii) the Amended
Restriction Agreement, (d) Seller’s obligations from and after the Effective
Date under the Seller Non-Competition Agreement (as defined in the Amended
Purchase Agreement, (e) Wiedel’s obligations from and after the Effective Date
under the Wiedel Non-Competition Agreement (as defined in the Amended Purchase
Agreement) as modified by the Zink Agreement, (f) Zink’s obligations from and
after the Effective Date under (i) the Zink Non-Competition Agreement (as
defined in the Amended Purchase Agreement) as modified by the Zink Agreement and
(ii) the Zink Employment Agreement (as defined in the Amended Purchase
Agreement) as modified by the Zink Agreement, and (g) CNH’s obligations under
the Supply Agreement.
 
6. Waiver of Rights Under Civil Code Section 1542.  The Settling Parties
acknowledge that they have read, considered and understand the provisions and
significance of Section 1542 of the California Civil Code which reads as
follows:  A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES
NOT KNOW OR SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE,
WHICH IF KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE
DEBTOR.  The Settling Parties hereto further acknowledge and agree that the
foregoing waiver of the provisions of Section 1542 of the California Civil Code
was bargained for separately, and they assume the risk of the subsequent
discovery or understanding of any matter, fact or law which if now known or
understood would in any respect have affected their execution of this
Agreement.  The Settling Parties assume this risk, and notwithstanding this risk
intend by this Agreement to release and discharge each other of and from all
Claims.  The Settling Parties voluntarily, and with full knowledge of its
significance, waive and relinquish any and all rights that they have under
Section 1542 as well as under the provisions of all comparable, equivalent or
similar statutes and principles of common law or other decisional law of any and
all states of the United States and of the United States.
 
It is expressly understood and agreed that this waiver of Civil Code Section
1542 and the releases set forth above are material terms of this Agreement and
were separately negotiated between the Parties hereto.  The Settling Parties
represent and warrant that they have not assigned any Claims and covenant not to
sue or otherwise assert or prosecute any Claims released herein.

 
-4-

--------------------------------------------------------------------------------

 
 
7. Nondisparagement.  The Settling Parties agree that they will not make any
statements, written or verbal, or cause or encourage others to make any
statements, written or verbal, that defame or disparage the personal or business
reputation, practices or conduct of the Settling Parties including, if
applicable, their shareholders, owners, employees, directors and officers.  The
Settling Parties acknowledge and agree that this prohibition extends to
statements, written or verbal, made or delivered to anyone, including but not
limited to the news media, investors, potential investors, any board of
directors or advisory board or directors, industry analysts, competitors, banks,
investment banks, vendors, employees and customers.
 
8. Indemnification by the Buyer Parties From Future Claims. The Buyer Parties
shall fully protect, indemnify and hold harmless the Seller Parties from and
against any future Claim made by any of the Buyer Parties to the extent that
such Claims are released by this Agreement.
 
9. Indemnification by the Seller Parties From Future Claims. The Seller Parties
shall fully protect, indemnify and hold harmless the Buyer Parties from and
against any future Claim made by any of the Seller Parties to the extent that
such Claims are released by this Agreement.
 
10. No Admission of Liability.  Neither this Agreement nor any action taken
pursuant to this Agreement shall constitute an admission of any wrongdoing,
fault, violation of law or liability of any kind on the part of any party to
this Agreement, which claims and allegations are denied and contested.
 
11. Representation by Counsel. The Settling Parties specifically acknowledge
that they are, and have been, represented by legal counsel in connection with
the negotiation, drafting, and signing of this Settlement Agreement, that they
understand and fully agree to every provision of this Settlement Agreement, and
that they have received a copy of this Agreement.  The Settling Parties hereto
represent and declare that, in executing this Agreement, they rely solely upon
their own judgment, belief and knowledge, and the advice and recommendations of
their own legal counsel, concerning the nature, extent and duration of their
rights and claims hereunder, and that they have not been influenced to any
extent whatsoever in executing this Agreement by any representations, statements
or omissions by any party hereto or by any persons representing any party hereto
other than themselves pertaining to any of the matters contained herein.
 
12. Joint Draftsmanship.  The Settling Parties shall be deemed to have
participated equally in the drafting of this Agreement.  This Agreement has been
jointly negotiated and drafted.  The language of this Agreement shall be
construed as a whole according to its fair meaning, and not strictly for or
against any of the Settling Parties.
 
13. Successors and Assigns.  This Agreement shall be binding upon and for the
benefit of the Settling Parties, together with their respective spouses,
predecessors, successors, assigns, officers, directors, partners, subsidiaries,
affiliates and employees (as applicable).
 
14. Authority to Sign.  Each person executing this Agreement personally
represents and warrants to the Settling Parties that he/she has the authority
necessary to execute this Agreement on behalf of, and to fully bind, all those
on whose behalf such person is executing the Agreement, including those persons
and entities releasing the releasees; and that no other consents or approvals of
anyone are required or necessary for this Agreement to be fully binding on all
parties hereto in accordance with its terms.  The Settling Parties further
represent and warrant that they have exclusive authority to execute this
Agreement, that there is no restriction to their doing so, and that each has not
heretofore assigned or transferred, or purported to assign or transfer, or
suffered any assignment, disposition, voluntary or involuntary, of any claim or
demand relating to any matter covered by this Agreement.

 
-5-

--------------------------------------------------------------------------------

 
 
15. Attorneys’ Fees.
 
(a)           The Settling Parties to this Agreement agree to bear their own
costs and attorneys’ fees expended in connection with the this Agreement and the
transactions contemplated herein and hereby.
 
(b)           In the event that any suit or action is instituted to enforce any
provision in this Agreement, to the extent permitted by law the prevailing party
(or parties) in such dispute shall be entitled to recover from the losing party
(or parties) all fees, costs and expenses of enforcing any right of such
prevailing party (or parties) under or with respect to this Agreement, including
without limitation, such reasonable fees and expenses of attorneys and
accountants, which shall include, without limitation, all fees, costs and
expenses of appeals.
 
16. Survival of Covenants. All representations, warranties, covenants and
stipulations set forth in this Agreement shall be deemed continuing and shall
survive and continue after the Agreement is signed by the Settling Parties.
 
17. Waiver.  No breach of any provision hereon can be waived unless in
writing.  Waiver of any one breach of any provision hereof shall not be deemed
to be a waiver of any other breach of the same or any other provision hereof.
 
18. Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of Nebraska applicable to contracts made
and to be performed in that State by residents of that State.  Each party hereto
submits to the jurisdiction of any state or federal court sitting in Douglas
County, Nebraska in any action or proceeding arising out of or relating to this
Agreement or any of the agreements or transactions contemplated hereby and
agrees that all claims in respect of the action or proceeding may be heard and
determined there.  Each party also agrees not to bring any action or proceeding
arising out of or relating to this Agreement or any of the or any of the
agreements or transactions contemplated hereby in any other court.  Each party
waives any defense of inconvenient forum to the maintenance of any action or
proceeding so brought and waives any bond, surety or other security that might
be required of any other party.  Each party agrees that a final judgment in any
action or proceeding so brought will be conclusive and may be enforced by suit
on the judgment or in any other manner provided by law or in equity.
 
19. Severability.  Wherever possible, each provision, word and phrase of this
Agreement shall be interpreted in such a manner as to be valid under applicable
law, but, if any provision, word or phrase of this Agreement shall be invalid or
prohibited thereunder, such provision shall be ineffective to the extent of such
prohibition without invalidating the remaining provisions, words, and phrases,
respectively, of this Agreement.
 
20. Entire Agreement.  This Agreement, including the exhibits attached hereto,
contains the entire agreement between the Settling Parties hereto and supersedes
all prior agreements and discussions regarding such settlement.  The terms are
deemed contractual and not a mere recital and only may be modified or amended by
a written instrument executed by the Settling Parties hereto.  There are no
warranties, representations, agreements, promises or terms other than as set
forth herein.  This Agreement may be waived, canceled, novated, modified or
amended only by a writing signed by the party against who said waiver,
cancellation, novation, modification or amendment is asserted.
 
21. Execution and Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  This Agreement shall be
effective for all purposes upon its execution. Signatures faxed or sent via
electronic mail to an opposing party shall constitute original and binding
signatures for the purposes of executing and rendering binding this Agreement.

 
-6-

--------------------------------------------------------------------------------

 
 
22. Assignment. This Agreement is not assignable by the Settling Parties unless
otherwise agreed to in writing by the Settling Parties.
 
23. Section Headings.  The section and paragraph headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement.
 
24. Further Steps.  The Settling Parties agree and covenant to take all such
further action and execute all such further documents as may be necessary and
appropriate in order to carry out the intent of this Settlement Agreement.
 
25. Notices.  Any and all notices or other communications to be given hereunder
shall be in writing and shall be validly given, if served personally, or if
deposited in United States mail, certified or registered, postage prepaid,
return receipt requested.  If such notice or communication is served personally,
service shall be conclusively deemed made at the time of such personal
service.  If given by mail, such notice or communication shall be conclusively
deemed given upon the deposit thereof in United States mail, addressed to the
party to whom such notice or communication is to be given at the addresses set
forth below the party signature or to such other address as a party may
designate in writing to the other party as provided herein.
 
(a)  If to the Buyer or Buyer Sub, addressed to:


Bond Laboratories, Inc.
777 South Highway 101, Suite 215
San Diego, CA  92075
Attention: Chief Executive Officer
Fax: (858) 847-9090
Email: jwilson@bond-labs.com


And to:


Micha Danzig, Esq.
Mintz Levin Cohn Ferris Glovsky and Popeo, P.C.
3580 Carmel Mountain Road, Ste 300
San Diego, CA 92130
Fax: (858) 314-1501
Email: mdanzig@mintz.com




(b)  If to Seller, addressed to:


NDS Nutritional Products, Inc.
6610 S. 118th Street
Omaha, Nebraska 68137
Attention: Cory J. Wiedel
Fax: 402-614-0882
Email: cjwiedel@completenutrition.com

 
-7-

--------------------------------------------------------------------------------

 


And to:


Koley Jessen P.C., L.L.O.
One Pacific Place, Suite 800
1125 South 103 Street
Omaha, NE 68124-1079
Attention: Michael Hupp
Fax: (402) 390-9005
Email: mike.hupp@koleyjessen.com


(c)  If to Shareholders, addressed to:


Ryan Zink
500 Fort Street
Papillion, NE  68046
Fax: (402) 884-1816
Email: rzink@ndsnutrition.com


And


Cory Wiedel
4629 S. 187th Street
Omaha, NE  68135
Fax: 402-614-0882
Email: cjwiedel@completenutrition.com


All notices, if mailed, shall be deemed effective three (3) days after deposit
in the U.S. mail as provided herein above in this paragraph;  provided, however,
any notice deposited with a nationally recognized overnight courier, specifying
next day delivery, with written verification of receipt, shall be deemed
effective one (1) day after such deposit.
 

 
-8-

--------------------------------------------------------------------------------

 

READ CAREFULLY.  THIS SETTLEMENT AGREEMENT INCLUDES A RELEASE OF KNOWN AND
UNKNOWN CLAIMS.
 
IN WITNESS WHEREOF, this Settlement Agreement is made effective as of the
Effective Date.
 


BUYER:
 
 
 
 
 
 
 
 
 
BUYER SUB:
 
 
 
 
 
 
 
 
 
 
SELLER:
 
 
 
 
 
 
 
 
 
WIEDEL:
 
 
 
ZINK:
Bond Laboratories, Inc., a Nevada corporation
 
 
By: ______________________________
 
 Its: CEO
 
Name: John S. Wilson
 
 
NDS Nutrition Products, Inc., a Florida corporation
 
 
By: ______________________________
 
Its: CEO
 
Name: John S. Wilson
 
 
NDS Nutritional Products, Inc., a Nebraska corporation
 
 
By: ______________________________
 
Its: CEO
 
Name: Cory Wiedel
 
 
________________________________
Cory Wiedel, an Individual
 
 
_________________________________
Ryan Zink, an Individual

 
 
-9-

--------------------------------------------------------------------------------

 

EXHIBIT A


SECURED PROMISSORY NOTE



 
-10-

--------------------------------------------------------------------------------

 

EXHIBIT B


AMENDMENT NO. 1 TO SECURITY AGREEMENT







 
-11-

--------------------------------------------------------------------------------

 

EXHIBIT C


AMENDMENT NO. 1 TO SUPPLY, LICENSE AND TRANSITION SERVICES AGREEMENT

 
-12-

--------------------------------------------------------------------------------

 

EXHIBIT D


ASSIGNMENT OF NAME

